                Case 2:20-cr-00079-RAJ Document 40 Filed 12/02/20 Page 1 of 1



                                                         JUDGE RICHARD A. JONES
 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
     UNITED STATES OF AMERICA,                  )   No. CR20-079RAJ
 8                                              )
                    Plaintiff,                  )
 9                                              )   ORDER GRANTING MOTION TO
           v.                                   )   SEAL DEFENDANT’S REPLY TO
10                                              )   GOVERNMENT’S RESPONSE TO
     JODI HAMRICK,                              )   MOTION OBJECTING TO SPECIAL
11                                              )   CONDITION
                    Defendant.                  )
12                                              )
13          THIS MATTER has come before the undersigned on the motion of defendant,
14   Jodi Hamrick, to file Defendant’s Reply to Government’s Response to Motion Objecting
15   to Imposition of Special Condition of Pretrial Release under seal. The Court finds there
16   are compelling reasons to permit the filing of the document under seal.
17          IT IS HEREBY ORDERED that the defendant shall be permitted to file the Reply
18   under seal.
19          DATED this 2nd day of December, 2020.
20
21
                                               A
                                              _____________________________________
                                              HON. RICHARD A. JONES
22                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
      ORDER GRANTING MOTION TO                                  FEDERAL PUBLIC DEFENDER
      SEAL DEFENDANT’S REPLY TO                                    1601 Fifth Avenue, Suite 700
      GOVERNMENT’S RESPONSE TO MOTION                                Seattle, Washington 98101
      OBJECTING TO SPECIAL CONDITION                                            (206) 553-1100
      (Jodi Hamrick; CR20-079RAJ)
